 


109 HR 1022 RH: George E. Brown, Jr. Near-Earth Object Survey Act
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 96 
109th CONGRESS 1st Session 
H. R. 1022 
[Report No. 109–158] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Rohrabacher (for himself, Mr. Nadler, and Mr. Weiner) introduced the following bill; which was referred to the Committee on Science 
 
 
June 27, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To provide for a Near-Earth Object Survey program to detect, track, catalogue, and characterize certain near-earth asteroids and comets. 
 
 
1.Short titleThis Act may be cited as the George E. Brown, Jr. Near-Earth Object Survey Act. 
2.FindingsThe Congress makes the following findings: 
(1)Near-Earth objects pose a serious and credible threat to humankind, as scientists are certain that a major asteroid or comet was responsible for the mass extinction of the majority of the Earth’s species, including the dinosaurs, nearly 65,000,000 years ago. 
(2)Similar objects have struck the Earth or passed through the Earth’s atmosphere several times in the Earth’s history and pose a similar threat in the future. 
(3)Several such near-Earth objects have only been discovered within days of the objects’ closest approach to Earth, and recent discoveries of such large objects indicate that many large near-Earth objects remain undiscovered. 
(4)The efforts taken to date by the National Aeronautics and Space Administration for detecting and characterizing the hazards of Earth orbit-crossing asteroids and comets are not sufficient to the threat posed by such objects to cause widespread destruction and loss of life. 
3.DefinitionFor purposes of this Act, the term Administrator means the Administrator of the National Aeronautics and Space Administration. 
4.Near-earth object survey 
(a)Survey ProgramThe Administrator shall plan, develop, and implement a Near-Earth Object Survey program to detect, track, catalogue, and characterize the physical characteristics of near-Earth asteroids and comets equal to or greater than 100 meters in diameter in order to assess the threat of such near-Earth objects in striking the Earth. 
(b)AmendmentsSection 102 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451) is amended— 
(1)by redesignating subsection (g) as subsection (h); 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)The Congress declares that the general welfare and security of the United States require that the unique competence of the National Aeronautics and Space Administration in science and engineering systems be directed to detecting, tracking, cataloguing, and characterizing near-Earth asteroids and comets in order to provide warning and mitigation of the potential hazard of such near-Earth objects impacting the Earth.; and 
(3)in subsection (h), as so redesignated by paragraph (1) of this subsection, by striking and (f) and inserting (f), and (g). 
(c)Annual ReportThe Administrator shall transmit to the Congress, not later than February 28 of each of the next 5 years beginning after the date of enactment of this Act, a report that provides the following: 
(1)A summary of all activities taken pursuant to subsection (a) for the previous fiscal year. 
(2)A summary of expenditures for all activities pursuant to subsection (a) for the previous fiscal year. 
(3)A detailed plan and budget request for all activities pursuant to subsection (a) for the next five fiscal years from the year that the annual report is submitted. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the National Aeronautics and Space Administration for the Near-Earth Object Survey program described in subsection (a) $20,000,000 for each of the fiscal years 2006 and 2007. Amounts appropriated under this subsection shall remain available for 2 fiscal years. 
 
 
June 27, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
